*520In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Michael Carnazza, Building Inspector of the Town of Carmel, to issue a building permit to Relo Homes, Inc., the petitioner appeals from so much of a judgment of the Supreme Court, Putnam County (Hickman, J.), dated November 8, 2002, as denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court correctly concluded that the petitioner was barred from challenging the issuance of the subject building permit since she commenced the proceeding after the expiration of the four-month statute of limitations (see CPLR 217; Gardner v City of Yonkers, 264 AD2d 498 [1999]). Similarly, the Supreme Court correctly determined that the petitioner was barred from challenging the town board’s approval of a subdivision plat because the proceeding was commenced after the expiration of the 30-day statute of limitations (see Town Law § 282; Fairris v Town of Washington Planning Bd., 167 AD2d 368 [1990]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
The petitioner’s remaining contentions are without merit. H. Miller, J.P., S. Miller, Cozier and Mastro, JJ., concur.